Exhibit 10.20

 

AGREEMENT

 

Sara Lee Corporation (the “Employer”) and Cary D. McMillan (“Executive”) enter
into this Agreement (this “Agreement”), which was received by Executive on the
4th day of May 2004, signed by Executive on the 4th day of May, 2004, and is
effective on the 11th day of May, 2004 (the “Effective Date”). The Effective
Date shall be no less than 7 days after the date signed by Executive.

 

W I T N E S S E T H:

 

WHEREAS, Executive has been employed by the Employer as an Executive Vice
President.

 

WHEREAS, Executive and the Employer have agreed that Executive’s employment with
the Employer will terminate as of July 31, 2004 (the “Date of Resignation”); and

 

WHEREAS, Executive and the Employer have negotiated and reached an agreement
with respect to all rights, duties and obligations arising between them,
including, but in no way limited to, any rights, duties and obligations that
have arisen or might arise out of or are in any way related to Executive’s
employment with the Employer and the conclusion of that employment.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

1. Date of Resignation. Until the Date of Resignation, and subject to the terms
and conditions of this Agreement, Employer will continue to employ Executive and
Executive shall receive the same compensation and benefits Executive presently
receives, provided, however, that effective May 4, 2004 Executive shall cease
being a Corporate Officer of the Employer. Executive agrees to resign
Executive’s employment and all other appointments Executive holds with the
Employer, its operating divisions and its affiliates on the Date of Resignation.
Executive understands and agrees that Executive’s employment with the Employer
will conclude on the close of business on the Date of Resignation.

 

2. Salary Continuation Payments. Provided this Agreement is signed and not
revoked by the Executive as set forth in Paragraph 17(b) below, and subject to
the terms of the Sara Lee Corporation Severance Plan for Corporate Officers
effective as of June 26, 2002 (the “Severance Plan”), a copy of which Executive
acknowledges receiving, the Employer agrees to continue to pay Executive his
current salary during the 24 month period commencing on the day following the
Date of Resignation (the “Salary Continuation Period”), in equal monthly
installments in accordance with the Employer’s normal payroll practices, less
all applicable withholding taxes and other customary payroll deductions
(collectively, the “Salary Continuation Payments”). The Salary Continuation
Payments will commence on the first payroll date following the Date of
Resignation or following the eighth day after Executive has signed this
Agreement without revoking it pursuant to Paragraph 17(b) below, whichever is
later. Salary Continuation Payments are not eligible to be deferred under any of
the Employer’s deferred compensation plans. The Salary Continuation Payment
shall cease if the Executive is reemployed by the Employer.

 

3. Annual Bonus.

 

(a) Provided this Agreement is signed and not revoked by Executive as set forth
in Paragraph 17(b) below, the Employer agrees to pay Executive the annual bonus
payable to Executive under the Annual Incentive Plan of the Employer with
respect to the 2004 fiscal year. For purposes of



--------------------------------------------------------------------------------

calculating the bonus, the Employer will use Executive’s actual financial or
other quantitative performance criteria to determine Executive’s bonus. With
respect to any discretionary, non-quantitative component of the bonus, the
Employer will pay Executive 25% (of a possible 30%). The bonus payment shall be
reduced by applicable withholding and other customary payroll deductions and
shall be paid to Executive on the same date on which active participants under
the plan are paid bonuses. Executive shall not participate in any annual bonus
plan of the Employer for any fiscal year ending after the 2004 fiscal year.

 

(b) In lieu of Executive’s participation in any annual bonus plan after the 2004
fiscal year and subject to Article III, Section 4(a)(iv) of the Severance Plan,
Employer shall pay to Executive, in 24 equal monthly installments, an amount
equal to 25% of the Executive’s maximum annual incentive that otherwise would
have been payable during the Salary Continuation Period. These payments shall be
reduced by applicable withholding and other customary payroll deductions.

 

4. Stock Options and Long-Term Incentive Awards.

 

(a) During the Salary Continuation Period, Executive’s stock options shall
continue to vest and shall also be eligible for exercise in accordance with the
terms and conditions of the stock option agreements in force between Executive
and the Employer. During the Salary Continuation Period, Executive’s stock
options shall continue to be governed by all of the terms and conditions of the
stock option agreements in force between Executive and the Employer. Any stock
options not exercised before the close of business on the last day of the Salary
Continuation Period will be forfeited; provided, however, that options granted
after June 26, 2002 may, to the extent vested, be exercised during the 90 day
period following the end of the Salary Continuation Period at which time such
options, if unexercised, will be forfeited. Notwithstanding the foregoing,
Executive shall not be entitled to receive any new stock option grants and shall
not be eligible for restoration stock options after the Date of Resignation.

 

(b) Subject to the concurrence of the Compensation and Employee Benefits
Committee of the Employer’s Board of Directors (the “Committee”), Executive
shall be entitled to pro-rated distributions of restricted share and share unit
awards under the Employer’s long-term incentive plans. The Employer shall
recommend to the Committee that Executive receive the following distributions
(collectively, the “Long Term Awards”):

 

  • 8/29/2002 grant of 25,000 restricted share units under the FY03-05 LTRSU -
distribute 19,583 shares (78.33% of award) after 8/29/2007. 5,417 shares shall
be forfeited.

 

  • 1/30/2003 grant of 50,000 restricted share units pursuant to a retention
award—distribute 35,000 shares (70% of award) after July 31, 2004. 15,000 shares
shall be forfeited.

 

  • 8/28/2003 grant of 25,000 restricted share units under the FY04-06 LTRSU –
distribute 24,306 shares (97.22% of award) as follows: 8,334 shares after
8/31/04, 8,333 shares after 8/31/05 and 7,639 shares after 8/31/06. 694 shares
shall be forfeited.

 

  • 8/28/2003 grant of 25,000 restricted share units under the FY04-06 EMLTIP —
a maximum of 9,028 shares (36.11% of award) are eligible for distribution after
8/31/06. The actual number of shares distributed will be based on the
achievement of the FY04-06 EMLTIP performance measures. Shares not distributed
shall be forfeited.

 

2



--------------------------------------------------------------------------------

The shares shall be distributed to Executive at the same time as other
participants in these plans receive their awards for the applicable grant. The
awards shall be reduced by applicable withholding and other customary payroll
deductions. Executive shall not be entitled to any other award under the
Employer’s long-term incentive plans.

 

5. Health and Life Insurance Continuation. Executive’s participation in the
welfare benefit plans generally available to other Corporate Officers of the
Employer shall cease as of the Date of Resignation; however, Executive shall
have the right, at Executive’s expense, to exercise such conversion privileges
as may be available under such plans. In addition during the Salary Continuation
Period, the Employer shall continue to pay premiums for the individual universal
life insurance policy provided to Executive. Beginning on the Date of
Resignation, Executive shall be eligible to elect COBRA continuation coverage
under the group medical and dental plan generally available to other Corporate
Officers of the Employer. Executive’s Salary Continuation Period shall count
toward the period during which the Employer must offer COBRA continuation
coverage to Executive. If Executive elects COBRA continuation coverage,
Executive will be charged for such coverage at the active employee rates in
effect during the Salary Continuation Period. Since the Salary Continuation
Period (24 months) exceeds the COBRA continuation period (18 months), the
Employer will continue to charge Executive for COBRA continuation coverage at
the active employee rates during the Salary Continuation Period, and Executive
will continue to receive coverage until the end of the Salary Continuation
Period on the same terms and conditions as during the COBRA continuation period.
If Executive dies prior to the end of the Salary Continuation Period and
Executive had elected COBRA continuation coverage, COBRA continuation coverage
shall continue for Executive’s surviving spouse and dependents until the end of
the Salary Continuation Period under the same terms and conditions that coverage
would have been provided to Executive under this Agreement.

 

6. Non-Qualified Supplemental Executive Retirement Plan Benefits. For purposes
of determining the amount of Executive’s supplemental pension benefit under the
Sara Lee Corporation Supplemental Executive Retirement Plan (“Supplemental
Plan”) and Executive’s eligibility for such supplemental pension, the Salary
Continuation Period shall be considered as vesting and benefit service and
Executive’s Salary Continuation Payments and 75% of the total Annual Bonus paid
to Executive pursuant to Paragraph 3 of this Agreement shall be considered
eligible pay. In addition, for purposes of determining the amount of Executive’s
supplemental 401(k) plan annual company contribution benefit (formerly ESOP)
under the Supplemental Plan, the Salary Continuation Period shall be considered
as vesting service and Executive’s Salary Continuation Payments and 75% of the
total Annual Bonus paid to Executive pursuant to Paragraph 3 of this Agreement
shall be considered eligible pay. During the Salary Continuation Period,
Executive will receive, through the Supplemental Plan, the 401(k) annual company
contribution as if the Salary Continuation Period were deemed a period of
employment with Employer.

 

7. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, Executive’s participation in all other plans available to
Corporate Officers of the Employer shall cease on the Date of Resignation.

 

8. Executive Benefits.

 

(a) Executive shall be permitted to continue using the automobile provided to
Executive by the Employer in accordance with the terms of the Employer’s leased
automobile policy until the earliest of, (i) the date on which Executive accepts
full time employment with another employer, (ii) the end of the lease term, or
(iii) the end of the Salary Continuation Period. During such period the Employer
shall be responsible for lease payments and insurance with respect to such
automobile and Executive shall be responsible for all other expenses. Executive
shall have the option to purchase such automobile at any time pursuant to the
current terms of the Employer’s Executive Auto Program.

 

3



--------------------------------------------------------------------------------

(b) Executive shall not be eligible for reimbursement of club memberships and
expenses, or for participation in the Employer’s Matching Grant Program, after
the Date of Resignation.

 

(c) The Employer shall convey to Executive title to the laptop computer and
associated peripheral equipment he currently uses. Executive will cooperate with
the Employer to insure that all confidential information regarding the Employer
is deleted or removed.

 

(d) The Employer will provide executive outplacement services to Executive with
the person or entity of Executive’s choosing from among Employer’s preferred
outplacement providers.

 

(e) The Employer will pay Executive for any earned but unused vacation time
through the Date of Resignation. Such payment will be included into the last
payroll payment.

 

(f) Executive’s existing deferred compensation balances will be maintained in
the Employer’s Deferred Compensation Plan subject to the terms of the Deferred
Compensation Plan and Executive’s prior elections. A copy of Executive’s
Deferred Compensation account summary is attached hereto as Exhibit A. Executive
may continue to redefer existing deferral compensation balances, subject to the
terms of the Deferred Compensation Plan.

 

(g) The Employer agrees to reimburse Executive for the expenses he occurs in
connection with North Carolina state income taxes arising from his employment
duties in North Carolina.

 

9. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in this Agreement, following the Date of
Resignation, Executive is not and will not be due any compensation, including,
but not limited to, compensation for unpaid salary (except for amounts unpaid
and owing for Executive’s employment with the Employer, its operating divisions
or its affiliates prior to the Date of Resignation), unpaid bonus, severance and
accrued or unused vacation time or vacation pay from the Employer or any of its
operating divisions or affiliates. Except as provided herein, Executive will not
be eligible to participate in any of the benefit plans of the Employer after
Executive’s Date of Resignation. However, Executive will be entitled to receive
benefits which are vested and accrued prior to the Date of Resignation pursuant
to the employee benefit plans of the Employer. Any participation by Executive in
any of the compensation or benefit plans of the Employer or any of its operating
divisions or affiliates as of and after the Date of Resignation shall be subject
to and determined in accordance with the terms and conditions of such plans,
except as otherwise expressly set forth in this Agreement. The Employer shall
promptly reimburse Executive for business expenses incurred in the ordinary
course of Executive’s employment on or before the Date of Resignation, but not
previously reimbursed, provided the Employer’s policies of documentation and
approval are satisfied.

 

10. Death of Executive. In the event of Executive’s death prior to the end of
the Salary Continuation Period, the Salary Continuation Payments referred to in
Paragraph 2, the Annual Bonus amounts referred to in Paragraph 3, and any
Long-Term Awards referred to in Paragraph 4(b) shall, to the extent unpaid or
undistributed, be payable or distributed to Executive’s estate or beneficiary,
whichever is applicable. Such payments shall not affect or reduce any other
death benefits which Executive’s estate or beneficiary shall be entitled to
receive under other plans of the Employer. Except to the extent benefits
contemplated herein are provided by their terms to Executive’s heirs or
beneficiaries, the Employer shall have no obligations to Executive’s heirs or
beneficiaries under this Agreement.

 

4



--------------------------------------------------------------------------------

11. Continuing Cooperation. Following the Date of Resignation, Executive agrees
to cooperate with all reasonable requests for information made by or on behalf
of the Employer with respect to the operations, practices and policies of the
Employer. In connection with any such requests, the Employer shall reimburse
Executive for all out-of-pocket expenses reasonably and necessarily incurred in
responding to such request(s).

 

12. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Employer,
Executive did not willfully or negligently breach Executive’s duties as an
employee or officer of the Employer, did not commit fraud, embezzlement, or any
other similar dishonest conduct, and did not violate the Employer’s Global
Business Standards.

 

13. Non-Solicitation and Non-Competition. In consideration for receiving the
payments and the other benefits provided herein, Executive agrees that, during
Executive’s employment and for the duration of the Salary Continuation Period,
Executive:

 

(a) will not, without the prior written consent of Employer, either alone or in
association with others, solicit for employment or assist or encourage the
solicitation for employment, any employee of the Employer, or any of its
operating divisions or affiliates; and

 

(b) will not, without the prior written consent of Employer, directly or
indirectly counsel, advise, perform services for, or be employed by, or
otherwise engage or participate in any Competing Business (regardless of whether
Executive receives compensation of any kind). For purposes of this Agreement, a
“Competing Business” shall mean any business (and any respective parents,
subsidiaries, affiliates, successors or assigns, including successors through a
plan of reorganization of such business) that competes with the apparel
business(es) of the Employer. “Competing Business” shall also include any entity
which acquires any portion of the business of any of the entities described
above, whether by acquisition, merger, reorganization or other method or manner.

 

14. Confidentiality. At all times after the Effective Date, Executive will
maintain the confidentiality of all information in whatever form concerning the
Employer or any of its operating divisions or affiliates relating to its or
their businesses, customers, finances, strategic or other plans, marketing,
employees, trade practices, trade secrets, know-how or other matters which are
not generally known outside the Employer or any of its operating divisions or
affiliates, and Executive will not, directly or indirectly, make any disclosure
thereof to anyone, or make any use thereof, on Executive’s own behalf or on
behalf of any third party, unless specifically requested by or agreed to in
writing by an executive officer of the Employer. Executive will promptly after
the Effective Date return to the Employer all reports, files, memoranda,
records, computer equipment and software (other than computer equipment conveyed
to Executive pursuant to Paragraph 8(c) of this Agreement), credit cards,
cardkey passes, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property which Executive
received or prepared or helped prepare in connection with Executive’s employment
with the Employer, its operating divisions and affiliates, and Executive will
not retain any copies, duplicates, reproductions or excerpts thereof. Any
confidentiality agreement signed by Executive upon his employment with the
Employer shall remain in full force and effect and will not be affected by the
execution of this Agreement. The obligations of this Paragraph 14 shall survive
the expiration of this Agreement.

 

15. Non-Disparagement. At all times after the Effective Date, Executive will not
disparage or criticize, orally or in writing, the business, products, policies,
decisions, directors, officers or employees of the Employer or any of its
operating divisions or affiliates to any person. The Employer also agrees that
none of its Executive Officers will disparage or criticize Executive to any
person or entity. The obligations of this Paragraph 15 shall survive the
expiration of this Agreement.

 

5



--------------------------------------------------------------------------------

16. Breach of Agreement.

 

(a) In the event of any actual or threatened breach of this Agreement, the party
who claims such breach or threatened breach shall give the other party written
notice and, except in the case of a breach of this Agreement which is not
susceptible to being cured (expressly including, without limitation, any
violation of Paragraph 12, 13, 14, or 15 of this Agreement), ten calendar days
in which to cure.

 

(b) In the event of a breach of this Agreement, including, but not limited to
Paragraphs 12, 13, 14, or 15 by Executive, (i) Executive shall reimburse the
Employer: (x) the full amount of any Salary Continuation Payments received
hereunder, (y) the Annual Bonus amounts referred to in Paragraphs 3(a) and 3(b)
of this Agreement, and (z) the Long-Term Awards distributed pursuant to
Paragraph 4(b), (ii) Executive shall pay to the Employer by check any gross
financial gain Executive realized from exercising any stock options in the six
months prior to the breach pursuant to Paragraph 4(a) of this Agreement, (iii)
Executive shall not receive non-qualified supplemental retirement benefits
described in Paragraph 6 of this Agreement, (iv) the Employer shall have the
right, in addition to and without waiving any other rights to monetary damages
or other relief that may be available to the Employer at law or in equity, to
immediately discontinue any remaining Salary Continuation Payments and other
obligations of the Employer to Executive under this Agreement, but excluding any
obligation to provide vested and accrued pension benefits under any qualified
Employer pension plan and any payments due Executive under any deferred
compensation plan of the Employer, and (v) the Salary Continuation Period shall
thereupon cease, provided that Executive’s obligations under Paragraphs 13 and
14 of this Agreement shall continue in full force and effect in accordance with
their terms for the entire duration of the Salary Continuation Period set forth
in Paragraph 2 above.

 

(c) Executive and the Employer acknowledge and agree that the Employer will or
would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 12, 13,
14, or 15 and agree that in the event of an actual or threatened breach or
violation of such provisions the Employer shall be awarded injunctive relief in
the federal or state courts located in Illinois to prohibit any such violation
or breach or threatened violation or breach, without necessity of posting any
bond or security, and such right to injunctive relief shall be in addition to
any other right available under this Agreement.

 

17. Release.

 

(a) Executive on behalf of Executive, Executive’s heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge the Employer and any of its operating divisions,
affiliates, successors, assigns and past, present and future directors,
officers, employees, trustees and shareholders (the “Released Parties”) from and
against any and all charges, complaints, claims, cross-claims, third-party
claims, counterclaims, contribution claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, foreseen or unforeseen, matured or unmatured,
which, at any time up to and including the date on which Executive signs this
Agreement, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Employer or its operating
divisions or affiliates and the conclusion thereof, which Executive, or any of
Executive’s heirs, executors, administrators and assigns and affiliates and
agents ever had, now has or at any time hereafter may have, own or hold against
any of the Released Parties based on any matter existing on or before the date
on which Executive signs this Agreement. Executive acknowledges that in exchange
for this release, the Employer is providing Executive with total consideration,
financial or otherwise, which exceeds what Executive would have been given
without the release. By executing this Agreement, Executive is waiving, without
limitation,

 

6



--------------------------------------------------------------------------------

all claims against the Released Parties arising under federal, state and local
labor and antidiscrimination laws and any other restriction on the right to
terminate employment, including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, and the Illinois Human Rights Act, as amended. Nothing herein shall
release any party from any obligation under this Agreement.

 

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A)
THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY
AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990; (B)
THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT EXECUTIVE’S
WAIVER OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION THAT WOULD NOT
OTHERWISE BE OWING TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION OF ANY
KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE; (D) THAT EXECUTIVE HEREBY IS AND HAS
BEEN ADVISED IN WRITING BY THE EMPLOYER TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (E) THAT THE EMPLOYER HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO
FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND
ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS AGREEMENT.

 

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Executive or any of the Released Parties from
instituting any action required to enforce the terms of this Agreement and this
release. In addition, nothing herein shall be construed to prevent Executive
from enforcing any rights Executive may have under the Employee Retirement
Income Security Act of 1974, as amended.

 

(d) Executive represents and warrants that: (i) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (ii) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (iii) Executive is
the sole owner of the actual or alleged claims, demands, rights, causes of
action, and other matters that are released in this Paragraph 17; (iv) the same
have not been transferred or assigned or caused to be transferred or assigned to
any other person, firm, corporation or other legal entity; and (v) Executive has
the full right and power to grant, execute, and deliver the releases,
undertakings, and agreements contained in this Agreement.

 

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from the Employer or any of the other Released Parties.
Executive further agrees that in the event of any further proceedings whatsoever
based upon any matter released herein, the Employer and each of the other
Released Parties shall have no further monetary or other obligation of any kind
to Executive, including without limitation any obligation for any costs,
expenses and attorneys’ fees incurred by or on behalf of Executive.

 

7



--------------------------------------------------------------------------------

18. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.

 

19. Non-Reliance. Executive represents to the Employer and the Employer
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement, or otherwise.

 

20. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

21. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

 

22. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death. The
Employer may assign this Agreement to any parent, affiliate or subsidiary or any
entity which at any time whether by merger, purchase, or otherwise acquires all
or substantially all of the assets, stock or business of the Employer.

 

23. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Illinois.

 

24. Entire Agreement. This Agreement, together with the Severance Plan, sets
forth all the terms and conditions with respect to compensation, remuneration of
payments and benefits due Executive from the Employer and supersedes and
replaces any and all other agreements or understandings Executive may have or
may have had with respect thereto. This Agreement may not be modified or amended
except in writing and signed by both Executive and an authorized representative
of the Employer. In the event of a direct conflict between this Agreement and
the Severance Plan, the language of the Severance Plan shall govern.

 

25. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

 

To Executive at:

 

His home address as listed on the books of the Corporation

 

8



--------------------------------------------------------------------------------

To the Employer at:

 

Sara Lee Corporation

Three First National Plaza

Chicago, Illinois 60602-4260

Attention: General Counsel

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE:

 

SARA LEE CORPORATION:

/s/ Cary D. McMillan

--------------------------------------------------------------------------------

 

/s/ Lois Huggins

--------------------------------------------------------------------------------

   

Senior Vice President-Human Resources

 

9